Title: To George Washington from Jonathan Trumbull, Jr., 2 October 1793
From: Trumbull, Jonathan Jr.
To: Washington, George


          
            Dear sir
            Lebanon [Conn.] 2d Octo. 1793
          
          The prevalence of the distressing and fatal sickness which continues to rage in
            Philadelphia, induces me to address you with a quere on the propriety of Congress
            meeting in that City at their approaching Sessions—The unhappy continuance of the
            Disorder to this period—with the threatning aspect of its Nature & Symptoms, make it
            more than probable that the City cannot be rendered a healthfull & convenient place
            for Business for some Months from this time—Under these melancholly circumstances
            attending that Capital, it would seem that an Occasion exists, sufficiently
            extraordinary, to warrant the Presidents interposing his discretionary power of making a
              special Call of Congress, to convene at some
              other place, than that to which they now stand adjourned—this I suppose may be constitutionally done, under the urgency
            of existing Circumstances—fixing on some time—say a few Days—previous to the 1st monday
            in Decr next—Should this discretionary power not interpose—a majority of both Houses must Convene in Phila.—be the Danger what it may—before an
            Adjou[r]nment can be made to a place of Safety & Convenience.
          My Anxiety for the Health & Safety of the Executive & Legislature of the
            Union—with that of the various Departments of the Goverment, I trust will plead my
            excuse for troubling you with these hints—I am sure you will credit me when I say, they
            are made in the sincerity of my Heart —most devoutly
            praying that the melancholly occasion, as it respects Phila.—may speedily be
            removed—& that Providence may soon interpose its healing relief & protection to
            that distressed City—I beg leave to subcribe myself—with unabated respect &
            regard—sir—Your most Obedient and most humble Servant
          
            J. Trumbull
          
        